Citation Nr: 1634540	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-16 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for a breathing disorder.

3.  Entitlement to an initial rating higher than 20 percent for prostatitis with sexual dysfunction (claimed as impotence with urinary tract infection and kidney infection).

4.  Entitlement to an initial rating higher than 10 percent for right knee osteoarthritis.

5.  Entitlement to an initial rating higher than 10 percent for right ankle fracture and calcaneal spur.

6.  Entitlement to an initial rating higher than 10 percent for lumbar spine spondylosis with disc degeneration.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1977 to December 1983, and in the Naval Reserve from March 1985 to April 1987.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board remanded these claims in May 2015 for additional development.  This development has been completed.  

In this decision, the Board must deny the Veteran's claims for service connection for hepatitis A and for a breathing disability as the evidence does not show that he has been diagnosed with these disabilities.  

His claims for increased ratings, however, require additional development.  He has not been subject to an examination for these disabilities since 2010.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

The Veteran does not have hepatitis A, or any other liver disability.  He also has not been diagnosed with any lung or respiratory disability.
  

CONCLUSIONS OF LAW

The criteria are not met for service connection of a liver or lung disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any administrative or procedural deficiencies in the development of this claim.


Service connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).  

The Veteran asserts, and his records show, that he was exposed to Hepatitis A while in service, and given prophylactic gamma globulin.  He also asserts that he has a current liver disability.  However, while an incident in service is shown, the record does not demonstrate that the Veteran has a current liver diagnosis.  VA treatment records indicate that he has a history of elevated liver function tests, but diagnostic tests for hepatitis are negative.  His records indicate that his liver function will be continually monitored, due to his history.  

Due to his in-service exposure, he was provided a VA examination.  The September 2015 VA examiner indicated the Veteran had normal laboratory testing (including AST, ALT, Alkaline phosphatase, bilirubin, and albumin), and that there were no other signs or symptoms of a liver condition.  He indicated no clinical diagnosis of any condition of the liver, including hepatitis A.

The preponderance of the evidence is against finding that the Veteran has a current diagnosis of a liver disability.  Under these circumstances, service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board is mindful of the Veteran's history of exposure, and his sincere belief that he has a residual disability because of it.  But, he has not been shown to have the requisite training or expertise to provide such a medically complex opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the VA examiner specifically investigated the Veteran's assertion, and found no objective evidence of a diagnosis.  Jandreau, supra.    

The Veteran also asserts that he has a breathing disability as a result of asbestos exposure.  The record demonstrates that he was exposed to asbestos while in the Navy, but, as above, no current disability has been diagnosed.

A June 2007 chest X-ray was normal.  His VA treatment records do not show complaints of shortness of breath or trouble breathing, but do show that his lungs were consistently clear to auscultation.  Due to his history of exposure, he was provided a VA examination in September 2015, which did not result in a diagnosis.  The examiner acknowledged the Veteran's complaints of dyspnea, but indicated that both X-rays and pulmonary function tests were normal, and that he showed no signs or symptoms of respiratory condition.  He indicated there was no clinical diagnosis of a respiratory condition.

As above, the preponderance of the evidence is against finding that he has a current disability.  Service connection cannot be granted in the absence of a current disability.  Brammer, supra.  The Board acknowledges his sincere belief that he has residual disability from his in-service exposure, but he has not been shown to have the training or expertise to competently render this opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Indeed, the VA examiner specifically investigated the Veteran's assertion, and found no objective evidence of a diagnosis.  Jandreau, supra.  

In the absence of clinical diagnoses, the Board assigns more weight to the opinions of the medical clinicians who have conducted diagnostic test results and objectively concluded that he does not have a current disability than the Veteran's theories that he has a liver or a respiratory disability.  Accordingly, the preponderance of the evidence weighs against these claims, and they must be denied.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  This denial does not prevent the Veteran from re-applying for service connection in the future if he does develop a disability of the liver or respiratory system.

ORDER

The claim of entitlement to service connection for a liver disability, including hepatitis A, is denied.

The claim of entitlement to service connection for a breathing disability is denied. 


REMAND

The Veteran's remaining claims require development.  The Veteran has not been subject to a VA examination for these disabilities since July 2010, and the evidence does not contain enough information regarding their current severity.  Updated examinations must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his prostatitis, his low back, his right knee, and his right ankle.  Make arrangements to obtain all records not already associated with the claims file.  Ensure that updated VA treatment records are also associated with the claims file.

2.  Schedule the Veteran for an appropriate examination for a report on the current severity of his prostatitis.  The examiner is asked to conduct a complete examination along with all necessary diagnostic tests.  The examiner is asked to list all symptoms of his prostatitis, and to also specifically address voiding dysfunction, including symptoms of leakage, frequency, and/or obstructed voiding.  The examiner is also asked to address symptoms of poor renal function.

All opinions should be accompanied by explanatory rationale.

3.  Schedule an appropriate examination for a report on the current severity of the Veteran's lumbar spondylosis.  The examiner is asked to conduct a complete examination including all necessary diagnostic tests.  The examiner is asked to conduct range of motion measurements, both active and passive, as well as testing after repetitions.  The examiner is asked to elicit a detailed history from the Veteran concerning his symptoms, both in general and during flares.  Ask the Veteran to provide information on the frequency of his flares, their duration, what causes them, and what alleviates them.  The examiner is asked whether the Veteran has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

All opinions should be accompanied by explanatory rationale.

4.  Schedule the Veteran for an appropriate examination for a report on the current severity of his right knee osteoarthritis.  Conduct range of motion testing, both active and passive, in weight-bearing and nonweight-bearing.  Opposite joint range of motion testing is to be conducted as well.  Conduct tests for instability and subluxation.  Assess whether the Veteran has any symptoms of dislocated meniscus.  The examiner is asked to elicit a detailed history from the Veteran concerning his symptoms, both in general and during flares.  Ask the Veteran to provide information on the frequency of his flares, their duration, what causes them, and what alleviates them.  

All opinions should be accompanied by explanatory rationale.

5.  Schedule the Veteran for an appropriate examination for a report on the current severity of the right ankle fracture and calcaneal spur.  Conduct range of motion testing, both active and passive, in weight-bearing and nonweight-bearing.  Opposite joint range of motion testing is to be conducted as well.  Does he have marked limited motion?  Please explain why or why not.

The examiner is asked to elicit a detailed history from the Veteran concerning his symptoms, both in general and during flares.  Ask the Veteran to provide information on the frequency of his flares, their duration, what causes them, and what alleviates them.  

Does the Veteran have ankylosis of the ankle or subastragalar or tarsal joint?  Does he have malunion of the os calcis or astragalus?

All opinions should be accompanied by explanatory rationale.

6.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

7.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


